Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION

1.	This action is responsive to:  an original application filed on 22 February 2019.	
2.	Claims 1-10 are currently pending and claims 1 and 7 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 22 February 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

      Priority

4.	Priority claimed from its provisional application no.62/378,942, filed on 24 August 2016.
    Drawings

5.	The drawings filed on 22 February 2019 are accepted by the examiner. 


                                                        Claim Rejections - 35 USC § 101	


6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 4-6 recite “A computer-readable storage medium” interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” or “device” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987. 
claims 1 and 4-6 are directed to non-statutory subject matter. The dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas and fall outside the plainly expressed scope of this title. Please see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf

                                                  Claim Rejections - 35 USC §112	

7.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites, "genKey” and “buildSecureIndex” which renders the claim indefinite because it is unclear what "genKey” and “buildSecureIndex” are refer to. There are no definition in specification. Those words are omitted for examination by the examiner.
                                                  Claim Rejections - 35 USC § 102


8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Yavuz et al.(US Publication No. 20150143112), hereinafter Yavuz.

In regard to claim 1: 
a server (Yavuz, Fig. 1, component 144).
a client device including an encrypted key for searching an encrypted file (Yavuz, ¶24). 
and a computer readable medium coupled to the client device (Yavuz, Fig. 1, component 104, 180, 152). 


In regard to claim 2:
wherein the client device further comprising a second input key (Yavuz, ¶25).

In regard to claim 3:
wherein the second input key is a file identifier, a keyword, and an inverted index (Yavuz, ¶58).

In regard to claim 4:
wherein the client device is configured to search the encrypted file stored in the computer readable medium using the encrypted key with one of the identifier, the keyword, or inverted index (Yavuz, ¶74).

In regard to claim 5:
wherein the computer readable medium is integrated into the server (Yavuz, Fig. 1, component 144, 152).

In regard to claim 6:
wherein the computer readable medium is integrated into a cloud network (Yavuz, ¶3). 

In regard to claim 7:

generating a buildSecureIndex comprising an encryption key and a plaintext index (Yavuz, ¶39,, 58).
generating a token (Yavuz, ¶56).
and assembling the plaintext index (Yavuz, ¶39, 75).

In regard to claim 8:
wherein the plaintext index comprising: at least one distinct keyword (Yavuz, ¶74). 
and a list of document identifiers, each document identifier having an entry, wherein the entry including at least one element (Yavuz, ¶90, 61).

In regard to claim 9:
wherein the element of the entry is assigned to a randomly selected unit of pre-allocated array. (Yavuz, ¶78).

In regard to claim 10:
further comprising connecting the select unit to another select unit using an indicator, wherein the select unit and another select unit are generated from the same entry (Yavuz, ¶76).

   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890